Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1, 4, 5, 11-14, and 18 are allowable. The restriction requirement between species A1, A4, and A6 and species B1 and B2 , as set forth in the Office action mailed on 5/30/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/30/2019 is partially withdrawn.  Claim 5, directed to the seal is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 7-10, directed to a different seal configuration remains withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 4-5, 11-14, and 18 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Maksymonko (Reg. No. 62533) on Wednesday, February 10, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
1. A flexible rechargeable battery, comprising: 
a first conductive substrate including a first resin layer, a first electrode current collector layer, a first electrode coating layer, and a first protrusion, the first protrusion protruding outwardly from the first conductive substrate and along an entire circumference of the first conductive substrate; 
a second conductive substrate facing the first conductive substrate and including a second resin layer, a second electrode current collector layer, a second electrode coating layer, from the second conductive substrate and along an entire circumference of the second conductive substrate; and 
a seal along at least one edge of the first conductive substrate and the second conductive substrate, wherein the seal includes at least one sealing metal layer and at least one sealing resin layer, 
wherein: 
the at least one sealing metal layer includes a first sealing metal layer and a second sealing metal layer, 
the at least one sealing resin layer includes a first sealing resin layer, the first sealing metal layer, the first sealing resin layer, and the second sealing metal layer are sequentially deposited, 
the first protrusion includes a metal and contacts with the first sealing metal layer, and 
the second protrusion includes a metal and contacts with the second sealing metal layer.

14. A flexible rechargeable battery, comprising: 
a first conductive substrate including a first resin layer, a first electrode current collector layer, a first electrode coating layer, and a first protrusion, the first protrusion protruding outwardly from the first conductive substrate and along an entire circumference of the first conductive substrate; 
from the second conductive substrate and along an entire circumference of the second conductive substrate; 
a first seal between the first and second conductive substrates and including at least one sealing metal layer and at least one sealing resin layer; andPage 5 of13Serial No. 15/654,949Atty. Docket No. 301/1604_00 
a second seal along a circumference of the first seal and between the first protrusion and the second protrusion such that an outer edge of the second seal is coplanar with outer edges of the first protrusion and the second protrusion.

Claims 7-10: CANCELLED.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the claim combination (claim 1) of a battery comprising a first conductive substrate including a first resin layer, a first electrode current collector, and a first protrusion, the first protrusion protruding outwardly from the first conductive substrate and along an entire circumference of the first conductive substrate, a second conductive substrate including a resin layer, a current collector, and a second protrusion, a seal between the first and second protrusion including a first and second sealing metal layer with a sealing resin layer between the metal layers, and the first and second protrusions includes a metal and contacts the respective first or second sealing metal layer, is allowable over the prior art.
With regards to claim 14, the claim recites similar details regarding the first and second conductive substrate and first and second protrusion. The claim is allowable with regards to the a first seal including at least one metal layer and at least one sealing resin layer, and a second seal along a circumference of the first seal between the first and second protrusions such that an outer edge of the second seal is coplanar with outer edges of the first and second protrusions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The most relevant prior art is Adams et al. (US 2013/0029205), Murata et al. (US 5,378,557), Andry et al. (US 2017/0194607, effectively filed 12/30/2015), Kajitani et al. (US 2014/0079984), and Kagawa et al. (US 5,401,595).
Adams et al. (US 2013/0029205) discloses a thin flexible pouch-type cell 1 comprising laminated sheets 3,9 (analogous to the claimed first conductive substrate and second conductive substrate) (abstract, Fig 1). Each laminated sheet 3,9 includes an outermost polyimide layer 3a,9a (analogous to the claimed first and second resin layer) and a innermost conductive layer 3b,9b (analogous to the claimed first and second current collector layer) wherein each sheet includes an integral extending tab 15 of polyimide layer/conductive layer laminated (analogous to the claimed first protrusion and second protrusion) ([0057], Fig 1b). Because the tabs extend from the conductive layers and have electrical connectivity, the tabs 7 (analogous to the claimed seal along one edge of the first conductive substrate and the second conductive substrate) surrounds the electrode layers 5,11 between the conductive layers 3b,9b ([0056]). However, the integral extending tabs 15 only extend outwardly for a portion of the circumference and not the entire circumference; thus Adams does not meet the claim limitation regarding the first/second protrusion protruding outwardly from the conductive substrate and along an entire circumference of the conductive substrates. 
Murata et al. (US 5,378,557) discloses a film type battery comprising a generating element comprising a negative electrode, an electrolyte, and a positive electrode (1,2,3) wherein terminal plates 5,6 are installed on and under the generating element and serve as current collectors for the electrodes (abstract). A multi-layer seal 4 is installed on the peripheral edges of the terminal plates and seals the generating element (abstract). The multi-layer structure includes at least one layer (41 and 42) comprising metal and the other layer 43 composed of an electric insulator (abstract, see Fig 1). However, Murata does not explicitly disclose or suggest details regarding any portion that can be considered analogous to the claimed first and second protrusions.
Andry et al. (US 2017/0194607, effectively filed 12/30/2015) discloses a method of forming a flexible microbattery and battery (abstract). The battery has a dual seal. The first seal (film 12) surrounds the anode 22, cathode 24, and electrolyte 26 and is along an edge of the current collector contacts 30,31 (analogous to the current collectors of the conductive substrates) ([0031], see Fig 8). A second seal (see curable material 34) is provided around the first seal and goes over the contacts 30 and 31 (see Fig 1 in view of Fig 8). The dual seal ([0001], [0003]).However, it would not been obvious to have a first and second protrusion that extends outwards and along an entire circumference because the manufacture disclosed in Andry has the second seal formed by digging out a trench and filling the trench with a curable material ([0040]). That is, because the battery requires the digging of a trench, there is no portion that sticks out. In order to make the protrusion parts as claimed, there would have be to an unnecessary cutting step of just the outer layer to expose a portion of the current collectors without an added benefit. 
Kajitani et al. (US 2014/0079984) discloses a battery with collector layers 1,5 and insulating layers 9a,9b, and a seal made of a resin 6, metal 7, and resin 8. Thus, Kajitani teaches a different seal (resin/metal/resin vs the claimed metal/resin/metal). However, there is no motivation to either change the seal layers of Kajitani, and there does not appear to be sufficient room or space to add a second seal to meet the limitation of claim 14.
Kagawa et al. (US 5,401,595) discloses a film type battery comprising current collectors 3 and 4 that are offset from each other (see Figs 1-3). Seals 2a/2b are located between the terminals (see Figs 1-3). However, Kagawa only discloses two of the same types of seal layers and the offset configuration suggests that an additional seal around the outside would not fit.
In summary, the best combination of reference is Adams in view of Murata and Andry. Adams disclose the details of the cell, current collectors, and resin layers, but the integral extending tabs only extend along a portion of the circumference of the conductive substrates, and not along an entire circumference as claimed. In addition, there is no motivation within the prior art to modify the tabs to extend out along the entire circumference because such a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB BUCHANAN whose telephone number is (571)270-1186.  The examiner can normally be reached on M-F 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACOB BUCHANAN/             Examiner, Art Unit 1725                             

/JONATHAN CREPEAU/             Primary Examiner, Art Unit 1725